          Case 1:18-cv-01088-SH Document 80 Filed 06/02/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
 MICHELLE SORBER, TONY                            §
 HERNANDEZ, DANIEL CHILDERS,                      §
 DON HART, HAROLD DICKERSON,                      §
 WILILIAM MELTON, MARGARET                        §
 MELTON, ZIMMON WHITTER, MOSES                    §
 SIFUENTEZ, JOHNNY JOHLKE,                        §       Case No. 1:18-CV-1088-SH
 ARMANDO GONZALEZ, JERRY HEAD,                    §
 HOWARD PERRY, AND MARTHA                         §
 MOORE AS PERSONAL                                §
 REPRESENTATIVE OF THE ESTATE                     §
 OF JULIUS MOORE,                                 §
          Plaintiffs                              §
                                                  §
    v.                                            §
                                                  §
 SECURITY WALLS, LLC,                             §
         Defendant                                §

                                             ORDER

   This case has been reassigned to the undersigned Magistrate Judge, pursuant to the parties’

consent. The parties, or counsel acting on their behalf, are ORDERED to appear before the Court

by telephone for a status conference on Wednesday, June 24, 2020 at 10 a.m.

   The parties should be prepared to agree to a new trial date during the conference. The Court

intends to enter an amended scheduling order. Accordingly, the parties need not abide by any filing

deadlines arising under the local rules based on the existing scheduling order (Dkt. 24).

   The parties will receive instructions for the call from the undersigned’s courtroom deputy,

Mr. James Ferrell, at James_Ferrell@txwd.uscourts.gov.

   All future pleadings should be filed with “SH” after the cause number, as reflected above.

   SIGNED on June 2, 2020.



                                                      SUSAN HIGHTOWER
                                                      UNITED STATES MAGISTRATE JUDGE
